Citation Nr: 0817525	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-37 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected basal cell carcinoma.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In the March 2006 rating decision, the RO denied service 
connection for a perforated left tympanic membrane and basal 
cell carcinoma.  The veteran perfected an appeal of those 
denials.

In April 2007, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the veteran's claims file.  

In August 2007, the Board remanded the claim of service 
connection for residuals of a perforated left tympanic 
membrane, to include left ear hearing loss, for further 
evidentiary development.  In the August 2007 remand, the 
Board noted that the claim encompassed left ear hearing loss.  
In November 2007, the VA Appeals Management Center (AMC) 
continued the previous denial of service connection in a 
supplemental statement of the case (SSOC).  This issue is 
once again before the Board.

In August 2007, the Board granted service connection for 
basal cell carcinoma.  In an August 2007 AMC rating decision 
implementing that Board decision, a noncompensable (zero 
percent) disability rating was assigned.  The veteran filed a 
timely Notice of Disagreement (NOD) in December 2007 as to 
the assignment of a noncompensable disability rating.  
However, the AMC did not issue a statement of the case (SOC) 
as to this issue. 

The issue of entitlement to an increased (compensable) 
disability rating for service-connected basal cell carcinoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In the August 2007 rating decision, entitlement to a 10 
percent evaluation based upon multiple noncompensable 
service-connected disabilities was denied.  To the Board's 
knowledge, the veteran has not appealed that determination.


FINDING OF FACT

The competent medical evidence of record indicates the 
veteran's left ear hearing loss is related to acoustic trauma 
in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for left ear hearing 
loss.

The veteran is seeking service connection for residuals of a 
perforated left tympanic membrane, to include left ear 
hearing loss.  As discussed below, the issue of an increased 
(compensable) rating for service-connected basal cell 
carcinoma is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2007, the Board remanded this claim for the VA AMC 
to obtain a VA medical opinion regarding the etiology of the 
veteran's left ear hearing loss.  In November 2007, the 
veteran underwent a VA examination, and the examiner rendered 
a medical nexus opinion.  The AMC readjudicated the claim in 
a SSOC issued in February 2008.

Therefore, the Board finds that the AMC has complied with the 
directives of the August 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2005, June 2006, and August 2007, which were 
specifically intended to address the requirements of the 
VCAA.  The veteran has not contended that VCAA notice was in 
any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for left ear hearing loss.  
It is not the Board's responsibility to assign a disability 
rating or an effective date therefor.  The Board notes that 
the RO provided notice under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) regarding disability rating and effective 
date in the June 2006 and August 2007 letters.  The Board is 
confident that should additional notice be required, such 
will be provided to the veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the RO and the AMC have secured the veteran's 
service medical records as well as VA examination records.  
The veteran has identified no additional relevant evidence.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.



Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
left ear hearing loss as defined by VA.  A report of a 
November 2005 VA examination shows not only that the auditory 
thresholds for all five relevant frequencies are 35 decibels 
or greater in the left ear but also that the speech 
recognition score was 88 percent in the left ear.  Hickson 
element (1) is therefore satisfied.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in the left ear.  An audiogram at a December 
1972 entrance examination shows that the relevant auditory 
thresholds were the following: 




HERTZ


500
1000
2000
4000
LEFT
5
0
5
5

The veteran's hearing was within normal limits at the time of 
this examination. See Hensley, 5 Vet. App. at 157 [the 
threshold for normal hearing is from 0 to 20 decibels].

An audiogram at a November 1975 separation examination 
reveals that the relevant auditory thresholds were the 
following: 




HERTZ


500
1000
2000
4000
LEFT
15
15
20
25

The veteran's hearing acuity appeared to have diminished 
during service.  In particular, there was an elevated 
puretone threshold at 4000 Hertz in the left ear.  
See Hensley, 5 Vet. App. at 157 [the threshold for normal 
hearing is from 0 to 20 decibels].  Notwithstanding this, the 
November 1975 findings do not indicate a left ear hearing 
loss disability as defined by VA regulations, because none of 
the relevant auditory thresholds was 26 decibels or greater.  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of left ear hearing loss as 
defined in VA regulations during the one-year presumptive 
period after separation from service.  Left ear hearing loss 
was initially diagnosed in 2005, decades after service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

The service records and the veteran's testimony reflect that 
the veteran was exposed to acoustic trauma due to machinery.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has been shown to be sufficient to satisfy 
Hickson element (2).

Turning to Hickson element (3), there is of record only one 
competent nexus opinion, which is contained in the report of 
the November 2007 VA examination.  That opinion was favorable 
to the veteran's claim.  The November 2007 VA examiner opined 
that the sensorineural component of the left mixed hearing 
loss was related to in-service noise exposure.  Hickson 
element (3) is thus satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for left ear hearing loss.  Accordingly, the Board 
concludes that the relevant and probative evidence of record 
establishes that left ear hearing loss was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.

Additional comment

The veteran's August 2005 claim reflects that he is claiming 
left ear hearing loss as his primary disability and that he 
attributes the hearing loss disability to a perforated left 
tympanic membrane.  As has been explained above, the Board 
has found that service connection for left ear hearing loss 
is warranted, but based on in-service noise exposure, not a 
perforated left tympanic membrane.  

To the extent that the veteran is claiming service connection 
for a perforated left tympanic membrane in and of itself, or 
for any residuals of a perforated left tympanic membrane, 
service connection is not warranted.  There is no indication 
of a perforated tympanic membrane in service.  In addition, 
the November 2005 and November 2007 VA examination reports do 
not show any evidence of tympanic membrane perforation.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

To the extent that identified scarring of the left tympanic 
membrane could be considered a current disability, the 
November 2007 VA examiner attributed the scarring to a 
childhood ear infection, not to any incident of service.  

Conclusion

In conclusion, for reasons and bases expressed above, service 
connection is granted for left ear hearing loss.  The benefit 
sought on appeal is granted to that extent.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

2.  Entitlement to an increased (compensable) disability 
rating for service-connected basal cell carcinoma.

As was noted above in the Introduction, in December 2007 the 
veteran filed a NOD as to the AMC's assignment of a 
noncompensable rating for basal cell carcinoma.  The filing 
of a NOD initiates the appeal process.  See Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

The AMC has not yet issued a SOC as to the issue of an 
increased rating for basal cell carcinoma.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to an increased 
rating for service-connected basal cell 
carcinoma.  The veteran should be 
provided with a copy of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


